On 10 June 2004, you, Mr. President, were elected to
serve as President of the General Assembly. As you
begin your term of office, I have the great pleasure of
conveying to you the warm and fraternal
congratulations of the people of Cameroon — brother,
neighbour and friend of your country, Gabon — as well
as from Cameroon’s Government and its President,
Mr. Paul Biya. Your election crowns an outstanding
career and is a tribute to Gabon’s diplomacy under the
wise guidance of President El Hadj Omar Bongo
Ondimba.
Cameroon would also like to congratulate the
other members of the Bureau of the fifty-ninth session
of the General Assembly. We would like to reiterate
our full cooperation to you, Mr. President, and to say
that we are at your disposal. In addition, I would like to
take this opportunity to pay tribute to your predecessor,
Mr. Julian Hunte, for the important work he
accomplished with the tireless support of the Bureau,
including in particular with regard to our common
endeavour to reform the Organization and enhance its
effectiveness by, among other things, reviewing the
General Assembly’s methods of work.
The waning year has strengthened our common
resolve to strengthen multilateralism and to give it
prominence in the management of international affairs
in the new international order, with the United Nations
as the foundation and framework of that order. Despite
the ups and downs that the United Nations has
experienced, in particular in the Security Council, it is
time for there to be an active dialogue among the
world’s nations, all of which adhere to the universality
of the Organization and its unique and irreplaceable
role in promoting economic and social development
and international peace and security. The world of
course faces numerous challenges, some of which are
new in nature. Others, however, although older and
better known, remain without real solutions — either
due to their complexity or because of a lack of
determination on the part of the international
community to mobilize ways and means commensurate
with the stakes.
In January 2005, the General Assembly will
receive a report from the Panel of eminent persons
appointed by the Secretary-General to reflect on
reforms that could make the Organization more
effective, transparent and democratic, as well as better
able to carry out its mission and tackle the new
challenges requiring our attention. I trust that the Panel
will not fail to rely upon previous relevant proposals
when framing its recommendations, in particular those
made at the Millennium Summit. As far as Cameroon
is concerned, mankind must be at the heart of any
substantive reform of the United Nations.
My country continues to promote the proposal
put forth here in New York during the Millennium
Summit by President Paul Biya. That proposal called
for the creation within the Secretariat of an
28

international ethics-monitoring centre entrusted with
the task of “promoting fundamental and universal
human values between and within nations”. (A/55/PV.5,
p. 27)
In addition, it also seems that the time has come
for the General Assembly to express its views on the
issue of Security Council reform, and in particular with
regard to expanding its membership. The proposals that
have been introduced in the General Assembly are
undoubtedly a very good basis for discussion. The
Assembly will recall that the Organization of African
Unity called for a reconstituted Security Council that
included seven seats for Africa, including 2 permanent
seats. That proposal, which Cameroon fully endorses,
still stands. Nevertheless, we must forge concrete
consensus without delay, as an indicator of greater
transparency and renewed legitimacy of a Security
Council that is more effective and credible.
Standing side-by-side with other nations,
Cameroon is resolutely committed to eradicating new
threats that seriously imperil international peace and
security. We unreservedly condemn international
terrorism and all forms of fundamentalism and
extremism, which provide it with both a breeding
ground and a vehicle. It is for that reason that we
reiterate our solidarity with all those who have fallen
victim to terrorism, most recently in Russia and the
Middle East.
The efforts undertaken by the Security Council in
that regard are encouraging. However, we believe that
the time has come for worldwide globalization and the
summit level. It is time to act together against the
terrorist hydra. Cameroon once again suggests that a
high-level conference be urgently convened to define
collectively more effective strategies to combat
terrorism.
The new threats confronting the world are real
challenges, and it is only right that they be given
certain priority. That approach will be quite appropriate
as the Organization’s other traditional concerns
continue to enjoy our full attention. Cameroon believes
that nothing can justify terrorism. Nevertheless, the
response to terrorism and to other new threats cannot
be solely a military response.
The modern world must focus on the causes of
violence and on the injustices that undermine
international peace. Resolving regional conflicts in
Africa, the Middle East and elsewhere; combating
poverty and mobilizing against great epidemics, and
against HIV/AIDS in particular; redressing the
imbalance in world trade in goods and services; and
addressing the foreign debt of poor countries — like
the new threats, all these challenges require the
Organization’s attention.
I mention this parallel because we run a real risk,
today, of getting used to the endemic poverty that kills
thousands every day, particularly in sub-Saharan
Africa. Solidarity with the poor must become a very
concrete reality rather than mere lip service. In order to
combat hunger and poverty, we need massive private
and public financing. We need relief from the burden
of debt.
The world today is faced with a paradox. The
poorest countries are the ones that have the most open
and liberal economies. Even their non-commercial
sector has been privatized, causing unemployment for
millions of citizens and the destabilization of basic
social sectors, such as water and electricity, for many
years, with harmful consequences for all economic
activity. The current economic order, if we are not
careful, could consolidate — and indeed make
permanent — current relations based on force, to the
benefit of rich countries and to the detriment of poor
countries. The rich can easily subsidize their
agriculture, their industry and their airlines, among
other sectors. The poor countries, however, under the
watchful eyes of financial institutions in which their
voices go unheard, must submit themselves to the law
of the market. Cotton from West and Central Africa is
a perfect example of unbalanced and unfair
globalization. We should not become discouraged,
however, and Cameroon is convinced that under your
presidency, Sir, the fifty-ninth session of the General
Assembly will adopt strong initiatives to help poor
countries and to ensure a readjustment of globalization,
making it more equitable and beneficial to all.
International economic relations must be profoundly
reformed with a view to ensuring greater United
Nations involvement.
The same issues that apply to the economy also
apply to the subject of health. The world, viewed in its
entirety, is rich. It has the means of providing adequate
health for all. Medicines exist that should make it
possible to contain the major pandemics. Research
scientists and the pharmaceutical industry are making
great strides on a daily basis in combating malaria,
tuberculosis, meningitis and cholera, among other
diseases. Those scourges, however, kill millions of
Africans every year. The reason for this is poverty and
insufficient means to obtain care and medicines.
29

With regard to HIV/AIDS, which is far more
terrible since it is thus far incurable, we welcome the
fact that scientific research today is making it possible
to drastically diminish its devastating scope. The
Bangkok International AIDS Conference has certainly
given reason for hope. Significant pledges to help
eradicate this scourge are announced on a daily basis.
Unfortunately, most of the persons infected by the HIV
virus are unable to obtain anti-retroviral medications
since they lack the necessary financial means.
Combating AIDS is a worldwide cause, rallying us all.
I have touched upon regional conflicts. Their
negative impact on the international environment,
whether politically, economically or in humanitarian
and security terms, requires no further demonstration.
Africa, as if not already handicapped enough, is the
continent most plagued by conflict, as evidenced by the
Security Council agenda.
The situation in some countries gives rise to
relative optimism. Developments in Liberia, Sierra
Leone, Guinea-Bissau and the Comoros give us reasons
for hope. Recent firm commitments by political actors
in the crisis in Côte d’Ivoire doubtless give rise to
better prospects for that fraternal, friendly country.
In Central Africa, despite some improvement, the
situation remains worrisome. It calls for constant
vigilance and increased involvement on all levels by
the international community. In this respect, the
international conference on the Great Lakes region,
which has been announced several times but has
always been deferred, must finally be held as
scheduled in November 2004. That will make it
possible to lay a fresh foundation for constructive
cooperation among the countries of the region,
consistent with the interests of their respective peoples.
Still with regard to Central Africa, it is our hope
that, at this session, the debate on cooperation between
the United Nations and the Economic Community of
Central African States (ECCAS) will address the
concerns expressed by our subregion’s heads of State
to the Secretary-General’s multidisciplinary assessment
mission to Central Africa. I recall here that the heads
of State had unanimously and firmly expressed a desire
for a political presence by the Secretary-General in
Central Africa through a permanent subregional
structure. We take note of the statement made here in
this connection by the delegation of the Republic of the
Congo, as Chairman of ECCAS.
The crisis in Darfur is currently a matter of grave
concern on our continent. Wishing to prevent a
catastrophe such as has occurred in the past, the
African Union has squarely embraced this question
with the decisive support of the Security Council and
other international partners. We all hope a positive
solution will be reached quickly. In order to do this,
dialogue must be ongoing, forward-looking and
voluntary on the part of all protagonists in the crisis.
To be sure, the political will and determination of the
Sudanese authorities are key; they must continue to
display these qualities. That is the only way that an
unprecedented humanitarian catastrophe will be
avoided. In any case, the international community must
be further mobilized behind the African Union in order
to ward off this curse and avert this major crisis
without delay.
My country is profoundly devoted to peace. It
will spare no effort to promote the peaceful settlement
of disputes. In that connection, it will continue to
promote peace throughout the world, and specifically
in Africa, in Central Africa and in the Gulf of Guinea.
As members know, the International Court of
Justice in The Hague, after lengthy deliberations
lasting almost 10 years, handed down its judgment, on
10 October 2002, relating to the boundary dispute
between Cameroon and Nigeria. Both countries, within
the context of the Joint Commission established by the
Secretary-General and chaired by his Special
Representative, have agreed to define the ways and
means of implementing that judgment and have
adopted a programme of work with a specific
timetable, approved on 31 January 2004 by their heads
of State and the Secretary-General. The Secretary-
General has eloquently reported on the progress that
has been made in this connection. We call upon the
United Nations family to give its full support to the
Secretary-General and to use its influence to help
Nigeria and Cameroon in implementing the judgment
of the International Court of Justice.
Whether it be the reform of our Organization to
make it more efficient, democratic and legitimate; or
the Middle East peace process to re-launch the road
map; or pacification, reconstruction, enhanced security
and institution-building in Iraq and Afghanistan; or the
settlement of African disputes and the post-conflict
reconstruction of such countries; or combating AIDS
and other pandemics; or adjusting financial and trade
mechanisms to help the weakest and most exposed
countries; or, finally, eliminating poverty:
Mr. President, our dear brother, we think that you have
a full plate. Quite fortunately, your great qualities will
30

allow you to involve the international community in
working on these problems.
Moreover, you have at your side the Secretary-
General of our Organization, Mr. Kofi Annan, Nobel
Peace Prize laureate, whose actions and commitments
to promote peace, security and development today
serve as both a lever and an engine for the activities
undertaken by the international community as a whole.
You also have at your side, I am sure, the entirety of
the United Nations membership. Cameroon, for its
part, will spare no effort to support you in your lofty
mission.